Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-6, 9, 11-16, 19 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose a system and related method comprising, in conjunction with other limitations as detailed in the independent claims, “determining, by the ATM, whether additional transactions have been performed since a most recent update to the blockchain based on the transaction history received from the payment instrument; in response to determining that addition transactions have been performed since the most recent update to the blockchain, modifying the current balance included in the identified blockchain transaction based on any reductions to the current balance since the most recent update using the transaction history received from the payment instrument; processing, by the ATM, withdrawal of the withdrawal amount based on the modified current balance, where processing includes dispensing”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887